Reed, J.,
delivered the opinion of the court.
Appellee filed a bill seeking to subject certain real and personal property claimed to be owned by appellant to the payment of a judgment in favor of appellee ag’ainst Gr. H. Fox, the husband of appellant, and who was a party defendant to the bill. Appellee alleged that all of the property mentioned belonged to Gr. H. Fox, and that he had attempted to convey the real estate to his wife for the purpose of defrauding and hindering appellee in the collection of the amount due him, and that he further attempted, for the same purpose, to establish the ownership of the personal property in his wife, the appellant.
There is much pleading in this case, but we do not deem it necessary to enter into a consideration of any of it. We find that the case was finally tried on an agreed statement of facts. In this it is shown that upon the trial the only property there in controversy’ between the parties was a piano. It appears that the piano was purchased by appellant, and that she furnished all the money used in payment therefor. After selecting the piano, she requested her husband to order it for her. He did so, and, in closing the transaction, signed the. notes for the deferred payments, and the receipts therefor were made to him. He never used any funds of his own in making the payments. There is no transfer of the piano, in writing or otherwise, between the husband and wife. The chancellor decided that the piano belonged to Gr. H. Fox, the husband, and was not the property of appellant; and that it was subject to the payment of the judgment in favor of appellee.
We believe that the chancellor was wrong in this decision. The agreed statement of facts shows clearly that the selection and purchase was made by appellant, and that,vshe paid in full for the piano. The fact that her hus*48band signed the deferred payment notes, and that the receipts were made out to him, did not affect her title thereto. She purchased and paid for the property, and it is hers. Henry v. Dillard, 68 Miss. 536, 9 South. 298; Walker v. Marseilles, 70 Miss. 283, 12 South. 211.
Reversed, and bill dismissed.